     Case 2:18-cr-00169-JCM-NJK Document 129 Filed 04/07/20 Page 1 of 6



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PETER S. LEVITT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     peter.s.levitt@usdoj.gov
 6

 7                       UNITED STATES DISTRICT COURT
 8
                              DISTRICT OF NEVADA
                                     -oOo-
 9
      UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00169-JCM-NJK
10
                             Plaintiff,                  STIPULATION TO CONTINUE
11                                                       CHANGE OF PLEA HEARING
                  vs.                                    (First Request)
12
      LESLIE KAYLN, D.N.P./A.P.R.N., a.k.a.
13    LESLIE FETH,

14                           Defendant.

15

16          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

17   TRUTANICH, United States Attorney, and PETER S. LEVITT, Assistant United States

18   Attorney, counsel for the United States of America, and PETER S. CHRISTIANSEN, ESQ.,

19   counsel for Defendant LESLIE KAYLN, that the Change of Plea Hearing, currently scheduled

20   for April 22, 2020, at 10:30 a.m., in Courtroom 6A (ECF No. 128), in the above-captioned

21   matter, be vacated and continued to a date and time to be set by this Honorable Court but no

22   sooner than 45 days from the date of this Order.

23          This stipulation is entered into for the following reasons:

24          1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of



                                                     1
     Case 2:18-cr-00169-JCM-NJK Document 129 Filed 04/07/20 Page 2 of 6



 1   Nevada issued Temporary General Order 2020-03, which found that due to the outbreak of the

 2   coronavirus disease 2019 (“COVID-19”) in the District of Nevada, the declaration by the

 3   Governor of the State of Nevada of a public health emergency due to the spread of COVID-19

 4   in Nevada, and the declaration of local emergencies by local governments due to COVID-19,

 5   including Clark County, the Court has sustained “reduced ability to obtain an adequate

 6   spectrum of jurors,” and it noted the effects of public health recommendations, including

 7   “social distancing measures.” General Order 2020-03 accordingly continued all civil and

 8   criminal trials until April 10, 2020, pending further order of the Court and found that “the ends

 9   of justice are best served by ordering the continuances, which outweighs the best interests of the

10   public and any defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”

11          2.     On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

12   Nevada issued Temporary General Order 2020-04 (collectively with General Order 2020-03,

13   “the General Orders”), which noted that “the COVID-19 pandemic has continued to spread,”

14   resulting in the need for “more aggressive social-distancing measures.” The Court noted further

15   that, “[o]n March 17, 2020, the Governor of the State of Nevada ordered the closure of many

16   business establishments and strongly encouraged all citizens to stay home.” Accordingly, the

17   Court ordered the temporary closure of the Clerk’s office, and implemented other changes,

18   including “striving to eliminate in-person court appearances.” In the event any hearing must go

19   forward, the Court will conduct the hearing via video or teleconference. The Court will vacate

20   or amend GO 2020-04 no later than April 30, 2020.

21          3.     Accordingly, based on the public health emergency brought about by the

22   COVID-19 pandemic, and the required social-distancing measures as recognized in the General

23   Orders, the parties agree to this continuance.

24          4.     The parties have resolved this matter amicably and have transmitted to this Court


                                                      2
     Case 2:18-cr-00169-JCM-NJK Document 129 Filed 04/07/20 Page 3 of 6



 1   a copy of the signed plea agreement. The change of plea hearing is currently set for April 22,

 2   2020, at 10:30 a.m. in Courtroom 6A, see ECF No. 128.

 3           5.     The parties agree to the continuance.

 4           6.     The defendant is not currently detained pending trial and does not object to a

 5   continuance.

 6           7.     Additionally, denial of this request for continuance could result in a miscarriage

 7   of justice.

 8           8.     Trial in this case is currently scheduled for July 13, 2020.

 9           9.     This is the first requested continuation of the change of plea hearing.

10
     DATED this 7th day of April, 2020.
11
                                                                 Respectfully submitted,
12
                                                                 NICHOLAS A. TRUTANICH
13                                                               United States Attorney

14
     /s/ Peter S. Christiansen                                   /s/ Peter S. Levitt
15   PETER S. CHRISTIANSEN, ESQ.                                 PETER S. LEVITT
     Attorney for Leslie Kayln                                   Assistant United States Attorney
16

17

18

19

20

21

22

23

24



                                                      3
     Case 2:18-cr-00169-JCM-NJK Document 129 Filed 04/07/20 Page 4 of 6



 1                       UNITED STATES DISTRICT COURT
 2                            DISTRICT OF NEVADA
                                     -oOo-
 3
      UNITED STATES OF AMERICA,
 4                                                       Case No.: 2:18-cr-00169-JCM-NJK
                             Plaintiff,
 5
                  vs.                                        ORDER
 6
      LESLIE KAYLN, D.N.P./A.P.R.N., a.k.a.
 7    LESLIE FETH,

 8                           Defendant.

 9

10          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11   Court finds that:
12          1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of
13   Nevada issued Temporary General Order 2020-03, which found that due to the outbreak of the
14   coronavirus disease 2019 (“COVID-19”) in the District of Nevada, the declaration by the
15   Governor of the State of Nevada of a public health emergency due to the spread of COVID-19
16   in Nevada, and the declaration of local emergencies by local governments due to COVID-19,
17   including Clark County, the Court has sustained “reduced ability to obtain an adequate
18   spectrum of jurors,” and it noted the effects of public health recommendations, including
19   “social distancing measures.” General Order 2020-03 accordingly continued all civil and
20   criminal trials until April 10, 2020, pending further order of the Court and found that “the ends
21   of justice are best served by ordering the continuances, which outweighs the best interests of the
22   public and any defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”
23          2.     On March 19, 2020, the Chief Judge of the U.S. District Court for the District of
24   Nevada issued Temporary General Order 2020-04 (collectively with General Order 2020-03,


                                                     4
     Case 2:18-cr-00169-JCM-NJK Document 129 Filed 04/07/20 Page 5 of 6



 1   “the General Orders”), which noted that “the COVID-19 pandemic has continued to spread,”

 2   resulting in the need for “more aggressive social-distancing measures.” The Court noted further

 3   that, “[o]n March 17, 2020, the Governor of the State of Nevada ordered the closure of many

 4   business establishments and strongly encouraged all citizens to stay home.” Accordingly, the

 5   Court ordered the temporary closure of the Clerk’s office, and implemented other changes,

 6   including “striving to eliminate in-person court appearances.” In the event any hearing must go

 7   forward, the Court will conduct the hearing via video or teleconference. The Court will vacate

 8   or amend GO 2020-04 no later than April 30, 2020.

 9          3.      Accordingly, based on the public health emergency brought about by the

10   COVID-2019 pandemic, and the required social-distancing measures as recognized in the

11   General Orders, the parties agree to this continuance.

12          4.      The parties have resolved this matter amicably and have transmitted to this Court

13   a copy of the signed plea agreement. The change of plea hearing is currently scheduled for April

14   22, 2020, at 10:30 a.m., in Courtroom 6A (ECF No. 128).

15          5.      The parties agree to the continuance.

16          6.      The defendant is not currently detained pending trial and does not object to a

17   continuance.

18          7.      Additionally, denial of this request for continuance could result in a miscarriage of

19   justice. The additional time requested by this Stipulation is excusable in computing the time

20   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United

21   States Cody, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,

22   Section 3161(h)(7)(B)(i) and (iv).

23          8.      This is the first request to continue the trial date herein.

24          For all of the above-stated reasons, the ends of justice would best be served by a


                                                       2
     Case 2:18-cr-00169-JCM-NJK Document 129 Filed 04/07/20 Page 6 of 6



 1   continuance of the change of plea hearing date.

 2                                     CONCLUSIONS OF LAW

 3          The ends of justice served by granting said continuance outweigh the best interest of the

 4   public and the defendant, since the failure to grant said continuance would be likely to result in

 5   a miscarriage of justice, given the health concerns stated above.

 6          The continuance sought herein is excusable under the Speedy Trial Act, Title 18, United

 7   States Code, Section 3161 (h)(7)(A), when considering the factors under Title 18, United States

 8   Code, Section 3161(h)(7)(B)(i) and (iv).

 9                                                ORDER

10          IT IS THEREFORE ORDERED, that the change of plea hearing in the above-referenced

11   matter, currently scheduled for April 22, 2020, at 10:30 a.m., in Courtroom 6A (ECF No. 128),

12                                    June 12
     is vacated and continued to ______________,           11:00
                                                 2020, at ________ a.m., in Courtroom 6A,

13   which date shall not be sooner than sixty (60) days from the date of this Order.

14         April day
     DATED ____  8, 2020.
                     of April, 2020.

15
                                                _______________________________________
16                                              THE HONORABLE JAMES C. MAHAN
                                                UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24


                                                       3
